                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )       No. 4:20-CR-00376-AGF
                                                  )
CHRISTEN DIANE SCHULTE,                           )
                                                  )
          Defendant.                              )
                                                  )
                                               ORDER

         This matter came before the Court on this date for a Status Conference via video.

Defendant was present along with counsel Andrew Henderson. The Government was represented

by Assistant United States Attorney Kyle Bateman.

         At the hearing, Defendant made an oral motion for appointment of counsel. Following

receipt of a Financial Affidavit from Defendant, the Court will appoint the Federal Public Defender

to represent Defendant. All deadlines, including the Sentencing Hearing, will be continued for two

(2) weeks to allow time for new counsel to be appointed and review the case. Should newly entered

counsel require additional time, they may file a motion to continue the newly set deadlines.

         Accordingly,

         IT IS HEREBY ORDERED that Defendant’s Oral Motion for Appointment of New

Counsel is GRANTED, contingent upon receipt of a Financial Affidavit from Defendant showing

eligibility for appointment of counsel.

         IT IS FURTHER ORDERED that the deadline for filing objections to the Presentence

Investigation Report is continued to February 12, 2021.
       IT IS FURTHER ORDERED that the Sentencing Hearing is continued to Thursday,

February 18, 2021 at 3:00 p.m. The hearing will take place will take place via Zoom. Hearing

participants received a separate email with a link to join the hearing by Zoom. Members of the

general public who wish to listen in to the hearing are directed to call the following number to

participate by phone: 1-669-254-5252, Meeting ID: 160 878 4858. Pursuant to Local Rule 13.02,

all means of photographing, recording, broadcasting, and televising are prohibited in any

courtroom, and in areas adjacent to any courtroom, except when authorized by the presiding

judge. This includes proceedings ordered by the Court to be conducted by phone or video.

       Dated this 27th day of January, 2021.


                                                    __________________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE




                                                 -2-
